NUMBER 13-21-00214-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


           IN RE TEXAS DEPARTMENT OF TRANSPORTATION


                       On Petition for Writ of Mandamus.


                                       ORDER

 Before Chief Justice Contreras and Justices Benavides and Tijerina
                         Order Per Curiam

      On July 12, 2021, relator Texas Department of Transportation filed a petition for

writ of mandamus and an opposed motion for emergency stay in the above-referenced

cause. Through this original proceeding, relator seeks to compel the trial court to vacate

its order of June 23, 2021, compelling relator to produce Pavement Management

Information System data, including skid testing data. See 23 U.S.C. § 409 (governing the

discovery and admission as evidence of certain reports and surveys regarding highway
safety). By opposed motion for emergency stay, relator seeks to stay the order of June

23, 2021, requiring relator to produce the data.

       The Court, having examined and fully considered the opposed motion for

emergency stay, is of the opinion that the motion should be granted. Accordingly, we

grant the relator’s opposed motion for emergency stay, and we order the trial court’s

“Order Granting Plaintiffs’ Motion to Compel,” signed on June 23, 2021, to be stayed

pending resolution of this original proceeding. See TEX. R. APP. P. 52.10(b) (“Unless

vacated or modified, an order granting temporary relief is effective until the case is finally

decided.”).

       The Court requests that the real parties in interest, Tanya Simpson, individually

and as representative of the estate of Floyd Simpson and as next friend of J.A.S.; Amber

Simpson; and Lauren Dior Simpson; or any others whose interest would be directly

affected by the relief sought, file a response to the petition for writ of mandamus on or

before the expiration of ten days from the date of this order. See id. R. 52.2, 52.4, 52.8.



                                                                 PER CURIAM



Delivered and filed on the
13th day of July, 2021.




                                              2